Title: To Thomas Jefferson from James Monroe, 6 September 1821
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oakhill
Sepr 6. 1821.
Your letter of the 13. ulto found me at the Shannondale spring, to which I had carried my family on account of the indisposition of Mrs Monroe & of our little gd child the daughter of Mr Gouverneur. The duties which I had to perform, in this distressing occurrence, which terminated the day before yesterday, in the death of the infant, superadded to those of the office I hold, prevented my giving an earlier answer to your letter. I undertake with great pleasure the trust you have committed to me, as well from my earnest desire to relieve you from every burden to which I may be in any degree equal, as to evince my profound respect for the character of General Kosiecesko, to whose memory the Senate of Cracow propose to erect a Statue, as a testimonial of this sense of his excelled merit. of the prospect of success it is impossible for me to speak, with any confidence at this time. It was natural for the Senate of Cracow, & for the Polish nation, to look to the UStates for support in such an undertaking, from the known devotion of our fellow citizens to the cause of liberty, & his important services to that cause in our country. But the great demand which has been & is still made on them, in various ways, in support of institutions & measures, on which their highest interests depend, has been so sensibly felt, that a like attempt, in honor of the memory of General Washington, has recently failed in this state, nor has a statue, yet been erected, to his memory, by the nation. I will move in the affair with all the caution which you suggest, taking no step in it, without having previously communicated with the members of the administration, availing myself of this council & aid informally. Abortive attempts should be avoided, although slight discouragements should not be yielded to. As soon as I have had communication, with the members of the administration, I will apprize you, of their sentiments on the subject.We returned here yesterday from the spring, & it is my intention to visit Albemarle as soon as some arrangements to be made here, of a private, & others at Washington of a public nature, will permit where I still be very happy to see you in good health, should your allotment for the summer not have taken you to Bedford.with great respect and sincere regard, I am your friend & servantJames Monroe